                       Case 19-23739-RAM      Doc 95     Filed 06/17/20    Page 1 of 2




          ORDERED in the Southern District of Florida on June 17, 2020.




                                                                  Robert A. Mark, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

        In re:

        CAROLINA DEL VALLE MOLINA                           Case Number 19-23739-RAM
                                                            Chapter 13
                  Debtor.
        _____________________________________/

                 ORDER DENYING MOTION TO COMPEL DEBTOR TO COMPLY WITH
                    CREDITOR, FACE BANK INTERNATIONAL CORPORATION’S
                            NOTICE OF RULE 2004 EXAMINATION

                 THIS CAUSE came before the Court on June 16, 2020 at 9:00 AM on Creditor, Face

       Bank International Corporation’s Motion to Compel Debtor to Comply with Notice of Rule 2004

       Examination [D.E. 81] (“Motion”) and the Court having heard argument of counsel, it is

                 ORDERED AND ADJUDGED:
              Case 19-23739-RAM          Doc 95     Filed 06/17/20     Page 2 of 2
Page 2 of 3


        1. The Creditor’s Motion is DENIED, without prejudice.

                                             ###

Submitted by:
Timothy S. Kingcade, Esq.
Kingcade & Garcia, P.A.
1370 Coral Way
Miami, FL 33145
Phone: (305) 285-9100
Fax: (305) 285-9542
scanner@miamibankruptcy.com
Attorney Kingcade is hereby directed to serve a copy of this order on all interested parties
immediately upon receipt.
